Citation Nr: 1302959	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  10-43 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a neck disability.

3.  Whether the severance of service connection for a lower back disability, status post pelvic injury, was proper. 

4.  Whether the severance of service connection for residuals of a fractured pelvis was proper.

5.  Whether the severance of service connection for residuals of left knee injury with laceration and patellofemoral syndrome was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from June 2006 to February 2007.

These matters come before the Board of Veterans' Appeals (Board) from April 2009 (PTSD and neck) and November 2009 (severance issues) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In August 2010, the Veteran testified before a Decision Review Officer in Waco, Texas.  A transcript of that hearing is of record.

The issues of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and entitlement to service connection for a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The evidence of record does not establish that the grant of service connection for a lower back, status post pelvic injury, disability was clearly and unmistakably erroneous. 

2.  The evidence of record does not establish that the grant of service connection for residuals of a fractured pelvis was clearly and unmistakably erroneous. 

3.  The evidence of record does not establish that the grant of service connection for left knee, status post open knee laceration with patellofemoral syndrome, was clearly and unmistakably erroneous. 


CONCLUSIONS OF LAW

1.  The severance of the grant of service connection for a lower back, status post pelvic injury, disability was improper. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.105(d), 3.303, 3.304 (2012). 

2.  The severance of the grant of service connection for residuals of a fractured pelvis disability was improper. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.105(d), 3.303, 3.304 (2012). 

3.  The severance of the grant of service connection for left knee, status post open knee laceration with patellofemoral syndrome was improper. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.105(d), 3.303, 3.304 (2012). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision herein is favorable to the Veteran, VCAA compliance need not be addressed. 

Legal Criteria

Once service connection has been granted, it can be severed only upon VA's showing that the grant of service connection was clearly and unmistakably erroneous. 38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Both 38 C.F.R. § 3.105(d) and 38 C.F.R. § 3.105(a) require error to be shown by the same "clear and unmistakable" standard.  However, as noted by the Court there is an important difference between § 3.105(d) and § 3.105(a).  In determining whether service connection will be severed, the standard under § 3.105(d) is whether the original decision is clearly erroneous, and not whether it was clearly erroneous.  See Daniels v. Gober, 10 Vet. App. 474, 480 (1997) (Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (Steinberg, J., concurring) (observing that 38 C.F.R. § 3.105(d) "anticipates the use of ...records acquired subsequent to the original VA decision"), Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

Clear and unmistakable error (CUE) is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 
The burden of proof in such cases is upon the Government. 38 C.F.R. § 3.105(d); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991). 



Analysis

The Veteran was granted service connection for a left knee disability, residuals of a left fractured pelvis, and a low back disability, in an April 2008 RO decision.  In April 2009, the RO proposed to sever service connection based on evidence that the Veteran was driving while intoxicated at the time of her motor vehicle accident which resulted in the disabilities.  In a November 2009 rating decision, the RO severed service connection for the three disabilities.

The evidence, as summarized below, reflects that the Veteran was intoxicated on the date of the accident; however, it also reflects that a service department determination was made that her injuries were incurred in the line of duty. 

A September 2006 punitive letter of reprimand from the commanding officer of the Basic School reflects that, in August 2006, the Veteran drank four margaritas at the Basic School, prior to going to Washington DC.  It was noted that fellow lieutenants attempted to dissuade her from making the trip.  While in DC, she was "partying all night" and was involved in a motor vehicle accident while driving.  The commanding officer stated that the Veteran's "decision to go drinking in Washington DC and then drive home the early morning of 3 August 2006 was wrong on nearly every level." 

An October 12, 2006 memorandum, request for resignation for cause, reflects that the Veteran was submitting her resignation for the United States Marine Corps due to her nonjudicial punishment for misconduct and substandard performance of duty, specifically drunken operation of a vehicle, in violation of Article 111, of the Uniform Code of Military Justice (UCMJ).

An October 13, 2006 memorandum on the Veteran's nonjudicial punishment reflects that on September 29, 2009, she pled guilty, and was found guilty, of drunken operation of a vehicle.  It was noted that the Veteran had a day of strenuous activity followed by consumption of alcohol and "partying all night" prior to driving and striking a highway construction vehicle at 0400.  Her blood alcohol content (BAC) after the accident was noted to be .192.  The record also reflects that the Veteran had consumed an excessive amount of alcohol at the time of the July 15, 2006 altercation, and that a referral process had been begun for her to attend a CSACC (Consolidated Substance Abuse Counseling Center assessment).

An April 2007 memorandum from the Commanding General, of the United States Marine Corps Training Center reflects that the command investigation should be changed to reflect that the Veteran's injuries were sustained in the line of duty and not due to her own misconduct.  The commander changed the command investigation into the circumstances surrounding the vehicle accident to add that the Veteran was cited for "failing to reduce speed to avoid an accident.  She was not cited for a DUI offense" and that the Veteran was "advised by the trooper to contest the ticket given the discrepancies in the road construction operation."  The commander also added that the "trooper opined that fatigue and confusing road conditions, vice alcohol was the cause of the accident", and that there were "five factors that contributed to the accident: fatigue, alcohol consumption, an absence of operating warning lights on the construction trailer, improper lay out of the construction zone, and high volume of commuter traffic."  Finally, the commander modified the investigation opinion to reflect as follows: [the Veteran's] injuries were sustained while she was in the line of duty and not due to her own misconduct."

As noted above, the evidence reflects that the Veteran was drinking alcohol prior to her accident, and may have had a blood alcohol content (BAC) which exceeded the legal limit at the time of her accident.  38 C.F.R. § 3.301 states that service connection may not be granted where a disability was the result of the veteran's abuse of alcohol or drugs.  However, 38 C.F.R. § 3.1(m), states that a service department finding that injury, disease, or death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs.  The claims file does not contain sufficient evidence that the line of duty finding was "patently inconsistent" with the requirements of laws administered by the Department of Veterans Affairs.  Although, the evidence reflects that the Veteran was intoxicated, the commanding officer found that there were other factors which were responsible for the Veteran's accident.  Thus, the Board cannot find that there was CUE in the April 2008 rating decision.  CUE is only found to exist when reasonable minds could not differ.

As the Board cannot find that there was CUE in the April 2008 decision, severance is not warranted.  Considering the evidence of record in light of the legal standard for severance of service connection, the Board finds that service connection was improperly severed.


ORDER

Severance of service connection for a lower back, status post pelvic injury, effective February 1, 2010, was improper, and service connection is restored. 

Severance of service connection for residuals of a fractured pelvis, effective February 1, 2010, was improper, and service connection is restored. 

Severance of service connection for residuals of left knee injury with laceration and patellofemoral syndrome, effective February 1, 2010, was improper, and service connection is restored. 


REMAND

Initially, the Board notes that the Veteran's claims for an acquired psychiatric disability and a neck disability, stem, in part, from a motor vehicle accident which occurred in August 2006.  In the decision above, the Board found that severance for a grant of service connection for injuries sustained in that accident was not proper.  In making its decision, the Board was bound by the law as it pertains to CUE and prior decisions.  As service connection has not been awarded for an acquired psychiatric disability or a neck disability, different regulations and standards of proof are applicable when adjudicating the issues.  

While the commander made a line of duty determination with regard to the August 2006 accident, the claims file does not contain the records which he appears to have used in making his determination.  Thus, the Board finds that those records, as discussed below, may be useful to the Board in determining whether the commander's finding was patently inconsistent with VA regulation.  See 38 C.F.R. § 3.1(m).

Acquired Psychiatric disability

The Board finds, as discussed in detail below, that VA should make an attempt to obtain further records which may be useful to the Board in determining the etiology of any acquired psychiatric disability and also whether the alleged stressors were due to an abuse of alcohol or willful misconduct by the Veteran.  

An August 2008 VA psychology consult record reflects that the Veteran requested assistance accessing mental health care for depression and counseling with regard to a motor vehicle accident in which she was involved while on active duty.  The record notes no military related sexual trauma and states "[Veteran] DOES NOT REPORT Military Related Sexual Trauma."

A September 2008 VA psychology consult reflects that the Veteran reported that she had been in a car wreck after breaking up with her boyfriend.  Her alleged PTSD symptoms of intrusive thoughts and avoidance were related to the car accident.  

The September and October 2008 clinical records reflect that the Veteran reported that while she was age 10, she was depressed and saw a therapist for "about a year"  She also reported that she was prescribed Wellbutrin in 2003 for two months for smoking cessation.  She reported that she had tried Zoloft, Prozac, Paxil, and Celexa during the ages 13-17 for depressive symptoms.  An April 2010 record also reflects that the Veteran took Zoloft at age 11 for depression.  December 2008 records reflect that the Veteran reported that she had suicidal ideation with plan in high school.

December 2008 clinical records reflect that the Veteran had no history of rape, no sexual harassment in the military, and no history of domestic violence.  She reported that she has anxiety dreams of someone trying to get into her home and kill her, or chase her since she was a child.

A June 2009 VA individual therapy clinical record reflects that the Veteran reported a history of problems with depression that began in childhood or adolescence.  She reported that she first used marijuana in approximately 5th grade and began using cocaine a few years later.  With regard to her military history, she denied any history of sexual trauma or harassment in the military.

The record reflects that the Veteran did not allege military sexual trauma (MST) until after her claim for PTSD based on her August 2006 accident was denied by the RO in April 2009.

In an August 2010 statement, the Veteran stated that she was sexually assaulted by another Marine (2nd Lt. R), whom she was dating, and that he subsequently physically assaulted her in Washington DC while outside a bar.  She stated that she suffers from long term depression due to PTSD, which she alleges is due to the alleged MST and motor vehicle accident in service.  

The Veteran testified at the August 2010 RO hearing that she has had bouts of depression since the car accident, which she alleges was due to her dealing with the alleged MST by drinking alcohol. 

A January 2007 memorandum, 4th endorsement, for request of resignation in lieu of processing for administration separation, reflects that on July 15, 2006, the Veteran and other officers had "consumed excessive amounts of alcohol."  It was further noted that the Veteran and another officer, with whom she had had a previous relationship, "had a verbal altercation that led to a physical altercation where the lieutenant were ground fighting in the streets of Washington D.C."  

In sum, the Veteran has alleged three stressors for an acquired psychiatric disability.  She has alleged MST, a motor vehicle accident, and a physical assault.  
The Board finds that the following additional records may be useful to the Board in adjudicating the Veteran's claim:  (1) pre-service mental health treatment records, (2) the civilian police report from the July 15, 2006 physical altercation in Washington DC, (3) the civilian police report from the August 3, 2006 motor vehicle accident on I-495 (Capital Beltway), (4) records of a military investigation and/any action taken with regard to the July 15, 2006 assault, to include a July 19, 2006 preliminary investigation by Major N (as noted in the October 13, 2006 memorandum as an enclosure), (5) the September 6, 2006 investigation report by 1st Lt. S., (6) the September 29, 2006 record of the NJP hearing, (7) the copy of the Veteran's student record, (8) the University of Maryland Shock Trauma Center treatment records from approximately August 3-6, 2006, and (9) Prince George's County, MD, or Prince William County, VA emergency room records from August 3, 2006. (The Veteran noted in a October 6, 2006 response to letter of reprimand that she was initially treated at the emergency room of the "Prince William George County Hospital".  The Board notes that there is a Prince William County, Virginia, and a Prince George's County, Maryland; however, there is not a Prince William George County.)  

Neck Injury

The Veteran alleges that she has a neck injury causally related to the August 3, 2006 motor vehicle accident noted above.  A December 2008 VA primary care record reflects that she reported "neck pain since the accident."  A February 2009 VA examination report reflects that the Veteran reported that she has pain in the low back, sacrum, and pelvic area which travels to the neck.  The examination report reflects a diagnosis of degenerative joint disease L5-S1.  The Veteran's STRs are negative for a neck injury due to a motor vehicle accident in service.  The evidence of record reflects that the Veteran was treated at three hospitals due to injuries from the August 3, 2006 accident, to include the Naval Hospital in Bethesda, Maryland (now Walter Reed National Military Medical Center in Bethesda, Maryland).  

An October 2006 response to a letter of reprimand reflects the statement of the Veteran that she was treated after a motor vehicle accident at the University of Maryland Shock Trauma Center.  The Veteran also noted in an October 6, 2006 response to letter of reprimand that she was initially treated at the emergency room of the "Prince William George County Hospital".  As noted above, there is a Prince William County, Virginia, and a Prince George's County, Maryland; however, there is not a Prince William George County.  

The Board finds that hospital treatment records and police accident reports may be useful to the Board in adjudicating her claim, specifically, in determining whether the Veteran had a neck injury in service due to a motor vehicle accident, and whether the motor vehicle accident was due to her willful misconduct or abuse of alcohol.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for all medical treatment facilities in which she was treated for a) her neck, b) her mental health, to include pre-service treatment from age 10 to entrance in service, c) August 2006 treatment at the University of Maryland Shock Trauma Center, and d) August 3, 2006 treatment at the emergency room at Prince William County Hospital (Virginia) and Prince George's County Hospital (Maryland).  (If after reviewing the evidence, VA determines at which county emergency room the Veteran received treatment, it need not attempt to obtain records from the other emergency room facility.)  

After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain any pertinent medical records, to include VA and Walter Reed National Military Medical Center, Bethesda, Maryland (formerly National Naval Medical Center in Bethesda) records, not already associated with the claims file.   

If any of the above searches for any such records yields negative results, this fact should be noted in the claims folder.  Any documents received by VA should be associated with the claims folder

2.  Attempt to obtain the civilian police report from the July 15, 2006 physical altercation in Washington DC.

3.  Attempt to obtain the civilian police report from the August 3, 2006 motor vehicle accident on I-495 (Capital Beltway).

4.  Attempt to obtain records of a) a military investigation and any action taken with regard to the July 15, 2006 assault, to include a July 19, 2006 preliminary investigation by Major N., b) the September 6, 2006 investigation report by 1st Lt. S, c) the September 29, 2006 record of the NJP hearing, and d) a copy of the Veteran's student record. (The October 13, 2006 memorandum by Colonel R.P.M. references these documents).  (Such records may be located with the Veteran's official military records file).

5.  Thereafter, the Veteran should be afforded a VA examination for her neck and a VA examination for any acquired psychiatric disability.  

The VA examiner for her neck is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a neck disability causally related to her military service.  

The VA examiner for an acquired psychiatric disability is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability, to include PTSD and/or depression, causally related to her military service.  The examiner should discuss which specific alleged stressor(s) are the basis for a diagnosis, if any.  

The claims folder should be reviewed in conjunction with such examinations and the examination reports should indicate that such a review was performed.  Any opinion expressed should be accompanied by a complete rationale. 
 
The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect her claim, to include denial.  See 38 C.F.R. § 3.655 (2012).  

6.  Thereafter, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and her representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


